DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Specification
Applicant is reminded of updating the first paragraph of the Specification with US Patent No. 11,081,402 issued from the parent application. 

Claim Objections
Claims 1, 4, 9 and 13-14 are objected to because of the following informalities:  
Regarding claim 1, the phrase “without exposing first material layer” in line 10 should be “without exposing the first material layer”.  
Regarding claim 4, the phrase “form the first and second gate stacks” in line 3 should be “from the first and second gate stacks”.  
Regarding claim 9, the phrase “the first gate” in line 8 should be “the first gate stack”; the phrase “the first planarization process” in line 9 should be “the first removal process”.  
Regarding claim 13, the phrase “form an etch stop layer” in line 1 should be “forming an etch stop layer”.  
Regarding claim 14, the phrase “the first and second gate stack” in lines 1 and 2 should be “the first and second gate stacks”.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, it recites “forming a first gate stack in the first trench and a second gate stack in the second trench”.  However, the first trench is formed by removing the first electrode portion in the first gate stack as recited in claim 1, upon which the instant claim depends.  Similarly, the second trench is formed by removing the second electrode portion in the first gate stack as recited in claim 1.  It appears that the first gate stack and the second gate stack recited in the instant claim are different from the first gate stack and the second gate stack recited in claim.  Because the instant claim depends on claim 1, the duplicate designations would cause confusion as if the designate of “first gate stack” and “second gate stack” recited in the instant claim are the same as those same designations recited in claim 1. For the purpose of this examination, the examiner interprets the limitation “a first gate stack” and “a second gate stack” recited in the instant claim as “a third gate stack” and “a fourth gate stack”, respectively. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4, 6-7, 9-14 and 16-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being obvious over U.S. Patent No. 11,081,402 (hereinafter ‘402).
Regarding claim 1, ‘402 discloses a method comprising: providing a first gate stack and a second gate stack over a substrate, the first gate stack being a different size than the second gate stack, wherein each of the first and second gate stacks includes an electrode and a first layer disposed over the electrode (claims 1 and 9); and forming a first material layer over the first and second gate stacks (claim 1); forming a dielectric layer on the first material layer disposed over the first and second gate stacks (claim 1); removing, via a first chemical composition, a first portion of the dielectric layer from over the first and second gate stacks to expose the first material layer over the first gate stack without exposing first material layer over the second gate stack (a slurry used in a first planarization layer reads on a first chemical composition, claim 1); removing, via a second chemical composition, a second portion of the dielectric layer and a first portion of the first material layer from over the first and second gate stacks to expose the first layer in the first and second gate stacks, wherein the second chemical composition is different than the first chemical composition (a first etchant used in removing a second portion of the dielectric layer reads on a second chemical composition, claim 1); removing the first layer from the first and second gate stacks (claim 1); and after removing the first layer, patterning the electrode of the first gate stack into a first electrode portion and a second electrode portion (claim 6).  
Regarding claim 2, ‘402 claims removing the first electrode portion to form a first trench and removing the second electrode portion to form a second trench; and forming a third gate stack in the first trench and a fourth gate stack in the second trench (claim 6).
Regarding claim 3, ‘402 claims wherein each of the first and second gate stacks further includes second layer, and wherein the second layer is covered by the first layer after the removing of the second portion of the dielectric layer and the first material layer from over the first and second gate stacks to expose the first layer in the first and second gate stacks (the first hard mask layer reads on a second layer, claim 12).
Regarding claim 4, ‘402 claims wherein the removing of the first layer from the first and second gate stacks exposes the second layer in the first and second gate stacks (claim 12), the method further comprising removing the second layer form the first and second gate stacks (claim 14).
Regarding claim 6, ‘402 claims wherein the removing the first layer from the first and second gate stacks includes removing via a third chemical composition, and wherein the third chemical composition is different than the second chemical composition (the second etchant reads on a third chemical composition, claim 4).
Regarding claim 7, ‘402 claims wherein the removing, via the first chemical composition, the first portion of the dielectric layer from over the first and second gate stacks to expose the first material layer over the first gate stack without exposing first material layer over the second gate stack include performing a chemical mechanical planarization (claims 1 and 9), and wherein the removing, via the second chemical composition, the second portion of the dielectric layer and the first portion of the first material layer from over the first and second gate stacks to expose the first layer in the first and second gate stacks include performing a dry etching process (claim 10).
Regarding claim 9, ‘402 claims a method comprising: forming a first gate stack and a second gate stack over a substrate, wherein the first and second gate stacks each includes a gate electrode layer and a first layer disposed directly on the gate electrode layer, wherein the second gate stack has a different size than the first gate stack (claims 1 and 9); forming a dielectric layer over the first and second gate stacks (claim 1); performing a first removal process to remove a first portion of the dielectric layer over the first and second gate stacks, wherein a second portion of the of the dielectric layer is disposed directly over the first gate stack while no portions of the dielectric layer are disposed directly over the second gate stack after the performing of the first planarization process, wherein the first removal process includes applying a first removal material to remove the first portion of the dielectric layer from over the first and second gate stacks (a first planarization process reads on a first removal process, a slurry used in the first planarization process reads on a first removal material, claim 1); performing a second removal process to expose the first layer in the first and second gate stacks, wherein the second removal process includes applying a second removal material to expose the first layer in the first and second gate stacks, the second removal material having a different material composition than the first removal material (first etchant reads on a second removal material, claim 1); and performing a third removal process to remove the first layer in the first and second gate stacks (claim 1).  
Regarding claim 10, ‘402 claims wherein the performing of the second removal process to expose the first layer in the first and second gate stacks includes performing a first etching process applying a third removal material and a second etching process applying the second removal material, the third removal material having a different material composition than the second removal material (the second etchant reads on a third removal material, claim 4).  
Regarding claim 11, ‘402 claims wherein the first and second gate stacks each further includes a second layer disposed directly on the first layer, the second layer formed of a different material than the first layer, and wherein the performing of the first etching process includes applying the third removal material to remove the second layer (a second hard mask reads on a second layer, claims 12).  
Regarding claim 12, ‘402 claims wherein the first layer includes a first hard mask layer and the second layer includes a second hard mask layer (claim 12).  
Regarding claim 13, ‘402 claims forming an etch stop layer over the first and second gate stacks prior to forming the dielectric layer over the first and second gate stacks, and wherein the etch stop layer disposed over the second gate stack is exposed after performing the first removal process to remove the first portion of the dielectric layer over the first and second gate stacks (a second gate stack reads on the first gate stack, a first gate stack reads on the second gate stack, claim 16).  
Regarding claim 14, ‘402 claims wherein the electrode layer is exposed in the first and second gate stack after performing the third removal process to remove the first layer in the first and second gate stacks (claim 1).  
Regarding claim 16, ‘402 claims a method comprising: forming a first gate stack and a second gate stack over a substrate, wherein the first and second gate stacks each includes a gate electrode layer, a first layer disposed over the gate electrode layer and a second layer disposed over the first layer, wherein the second gate stack has a different size than the first gate stack (a first hard mask reads on a first layer, a second hard mask reads on a second layer, claim 16); forming a dielectric layer on the first and second gate stacks (an etch stop, ESL, reads on a dielectric layer, claim 16); forming an inter-layer dielectric (ILD) layer on the dielectric layer (claim 16); removing a first portion of the ILD layer to expose the dielectric layer over the first gate stack while a second portion of the ILD layer covers the dielectric layer disposed over the second gate stack (claim 16); removing the second portion of the ILD layer and the dielectric layer over the first and second gate stacks to expose a portion of the first and second gate stacks, wherein the exposed portion of the first and second gate stacks includes exposing the second layer in the first and second gate stacks (claim 16); and removing the exposed second layer, the first layer and the gate electrode layer from the first and second gate stacks (claims 16 and 20).  
Regarding claim 17, ‘402 claims wherein the removing of the first portion of the ILD layer to expose the dielectric layer over the first gate stack while the second portion of the ILD layer covers the dielectric layer disposed over the second gate stack includes applying a first removal material, and wherein the removing of the second portion of the ILD layer and the dielectric layer over the first and second gate stacks to expose the portion of the first and second gate stacks includes applying a second removal material that is different than the first removal material (a slurry used in removing the first portion of the ILD layer reads on a first removal material, a first etchant used in removing the second portion of the ILD layer reads on a second removal material, claims 9 and 16).  
Regarding claim 18, ‘402 claims wherein the electrode layer includes a polysilicon material, wherein the first layer is a first hard mask layer formed of a first material, and wherein the second layer is a second hard mask layer formed of a second material that is different than the first material (claims 7 and 16-17).  
Regarding claim 19, ‘402 claims wherein the removing of the exposed second layer, the first layer and the gate electrode layer from the first and second gate stacks includes performing one or more dry etching processes and one or more planarization processes (claims 10 and 19).  
Claims 9-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being obvious over U.S. Patent No. 10,515,860 (hereinafter ‘860).
Regarding claim 9, ‘860 claims a method comprising: forming a first gate stack and a second gate stack over a substrate, wherein the first and second gate stacks each includes a gate electrode layer and a first layer disposed directly on the gate electrode layer, wherein the second gate stack has a different size than the first gate stack (a gate stack in the second subset of the plurality of gate stacks reads on a first gate stack, a gate stack in the first subset of the plurality of gate stacks reads on a second gate stack, a first hard mask reads on a first layer, claim 1); forming a dielectric layer over the first and second gate stacks (claim 1); performing a first removal process to remove a first portion of the dielectric layer over the first and second gate stacks, wherein a second portion of the of the dielectric layer is disposed directly over the first gate stack while no portions of the dielectric layer are disposed directly over the second gate stack after the performing of the first planarization process, wherein the first removal process includes applying a first removal material to remove the first portion of the dielectric layer from over the first and second gate stacks (a first CMP process reads on a first removal process, claim 1); performing a second removal process to expose the first layer in the first and second gate stacks, wherein the second removal process includes applying a second removal material to expose the first layer in the first and second gate stacks, the second removal material having a different material composition than the first removal material (an etching process reads on a second removal process, claim 1); and performing a third removal process to remove the first layer in the first and second gate stacks (a second CMP process reads on a third removal process, claim 1).  
Regarding claim 10, ‘860 claims wherein the performing of the second removal process to expose the first layer in the first and second gate stacks includes performing a first etching process applying a third removal material and a second etching process applying the second removal material, the third removal material having a different material composition than the second removal material (claim 2).  
Regarding claim 11, ‘860 claims wherein the first and second gate stacks each further includes a second layer disposed directly on the first layer, the second layer formed of a different material than the first layer, and wherein the performing of the first etching process includes applying the third removal material to remove the second layer (a second hard mask reads on a second layer, claims 1-2).  
Regarding claim 12, ‘860 claims wherein the first layer includes a first hard mask layer and the second layer includes a second hard mask layer (claim 1).  
Regarding claim 13, ‘860 claims forming an etch stop layer over the first and second gate stacks prior to forming the dielectric layer over the first and second gate stacks, and wherein the etch stop layer disposed over the second gate stack is exposed after performing the first removal process to remove the first portion of the dielectric layer over the first and second gate stacks (claim 1).  
Regarding claim 14, ‘860 claims wherein the electrode layer is exposed in the first and second gate stack after performing the third removal process to remove the first layer in the first and second gate stacks (claim 1).  

Allowable Subject Matter
Claims 1-20 would be allowable if the nonstatutory obviousness-type double patenting rejections and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: removing, via a first chemical composition, a first portion of the dielectric layer from over the first and second gate stacks to expose the first material layer over the first gate stack without exposing first material layer over the second gate stack; removing, via a second chemical composition, a second portion of the dielectric layer and a first portion of the first material layer from over the first and second gate stacks to expose the first layer in the first and second gate stacks, wherein the second chemical composition is different than the first chemical composition, in the context of the instant claim.  The closest cited prior art of Lee et al. (US20100048007) discloses using the same chemical composition to remove both portions of the dielectric layer (a second slurry, paragraph 0024 and Figs. 3B-3C).  
Regarding claims 2-8, they are dependent from claim 1.
Regarding claim 9, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: performing a first removal process to remove a first portion of the dielectric layer over the first and second gate stacks, wherein a second portion of the of the dielectric layer is disposed directly over the first gate while no portions of the dielectric layer are disposed directly over the second gate stack after the performing of the first planarization process, wherein the first removal process includes applying a first removal material to remove the first portion of the dielectric layer from over the first and second gate stacks; performing a second removal process to expose the first layer in the first and second gate stacks, wherein the second removal process includes applying a second removal material to expose the first layer in the first and second gate stacks, the second removal material having a different material composition than the first removal material, in the context of the instant claim.  The closest cited prior art of Lee et al. (US20100048007) discloses using the same removal material to remove both portions of the dielectric layer (a second slurry, paragraph 0024 and Figs. 3B-3C).  
Regarding claims 10-15, they are dependent from claim 9.
Regarding claim 16, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: forming a first gate stack and a second gate stack over a substrate, wherein the first and second gate stacks each includes a gate electrode layer, a first layer disposed over the gate electrode layer and a second layer disposed over the first layer, wherein the second gate stack has a different size than the first gate stack; forming a dielectric layer on the first and second gate stacks; forming an inter-layer dielectric (ILD) layer on the dielectric layer; removing a first portion of the ILD layer to expose the dielectric layer over the first gate stack while a second portion of the ILD layer covers the dielectric layer disposed over the second gate stack; removing the second portion of the ILD layer and the dielectric layer over the first and second gate stacks to expose a portion of the first and second gate stacks, wherein the exposed portion of the first and second gate stacks includes exposing the second layer in the first and second gate stacks, in the context of the instant claim.  The closest cited prior art of Lee et al. (US20100048007) does not require a second layer disposed over the first layer (layer 332 reads on a gate electrode layer, layer 342 reads on a first layer, layer 360 reads on a dielectric layer, layer 370 reads on an ILD layer, paragraphs 0018-0019 and Fig. 3).  
Regarding claims 17-20, they are dependent from claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713